          Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 1 of 18



                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) THE CHEROKEE NATION,                           )
a federally recognized Indian Tribe,               )
(2) THE CHICKASAW NATION,                          )
a federally recognized Indian Tribe,               )
(3) THE CHOCTAW NATION,                            )
a federally recognized Indian Tribe,               )
(4) THE CITIZEN POTAWATOMI NATION,                 )
a federally recognized Indian Tribe,               )
                                                   )
         Plaintiffs,                               )
                                                   )
v.                                                 ) Case No. 5:19-cv-01198-D
                                                   )
(1) J. KEVIN STITT, in his official capacity       )
as Governor of the State of Oklahoma,              )
                                                   )
         Defendant.                                )

                         COMPLAINT IN INTERVENTION

         Plaintiff/Intervenor Citizen Potawatomi Nation, a federally recognized

    Native American tribe (“CPN”), for its causes of action against Defendant J.

    Kevin Stitt, in his official capacity as Governor of the State of Oklahoma

    (“Defendant”) states as follows:

                        I.    JURISDICTION AND VENUE

         1.    CPN is a federally recognized Indian Tribe. 1

         2.    Plaintiffs the Cherokee Nation, the Chickasaw Nation, and the

Choctaw Nation are federally recognized Indian Tribes. 2


1   84 Fed. Reg. 22, p. 1201 (Feb. 1, 2019).
2   Complaint (Doc. No. 1) at p. 4.

                                                                   EXHIBIT “1”
        Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 2 of 18



      3.     Defendant is the Governor of the State of Oklahoma and is sued in

his official capacity.

      4.     This Court has subject matter jurisdiction over this action under

28 U.S.C. §§ 1331 and 1362 because CPN and the Plaintiffs are federally

recognized Indian Tribes, and the action seeks to protect and enforce rights

held by those Tribes under the Indian Gaming Regulatory Act (“IGRA”), 25

U.S.C. §§ 2701-2721, and gaming compacts that were entered into and are now

in effect between the State of Oklahoma and the Tribes under IGRA and which

therefore have the force of Federal law. 3

      5.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because

the Defendant is a resident of the State and resides within this district, and

because a substantial part of the events giving rise to the claim occurred within

this district.

            II.   FACTUAL AND PROCEDURAL BACKGROUND

      6.     In 1988, Congress enacted the Indian Gaming Regulatory Act

(“IGRA”). Among the purposes of IGRA is:

      (T)o provide a statutory basis for the operation of gaming by Indian
      tribes as a means of promoting tribal economic development, self-
      sufficiency, and strong tribal governments 4


3 25 U.S.C. § 2710(d)(2)(C); Citizen Potawatomi Nation v. Oklahoma, 881 F.3d
1226, 1239 n.17 (10th Cir. 2018) (quoting Cabazon Band of Mission Indians v.
Wilson, 124 F.3d 1050, 1056 (9th Cir. 1997)).
4 25 U.S.C. § 2702(1).



                                       2
        Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 3 of 18



      7.     As it is relevant to this cause, IGRA permitted Native American

tribes to engage in Class III gaming. 5 In order to do so, a tribe is required, inter

alia, to enter into a federally-approved Tribal-State gaming compact. 6

      8.     The Oklahoma Supreme Court recounted the history of the origins

of class III gaming compacts in Oklahoma in its per curiam opinion in Griffith

v. Choctaw Casino of Pocola, 230 P.3d 488, 492-493 (Okla. 2009):

      In 1988, the Oklahoma Legislature authorized the Governor to negotiate
      and enter into cooperative agreements with federally recognized Indian
      tribes in furtherance of federal policy and state-tribal relations, subject
      to approval by a legislative Joint Committee on State-Tribal Relations.
      At that time, Oklahoma permitted pari-mutuel wagering on horse races.
      Our governors negotiated and entered into off-track wagering compacts
      with numerous Indian tribes. The compacts are filed with the Oklahoma
      Secretary of the State as required by law...

      In 2004, Oklahoma voters approved casino-style gambling at horse race
      tracks and in Indian country. The Oklahoma Legislature passed the
      State-Tribal Gaming Act and sent it to a vote of the people. The Act sets
      out standards for the gaming machines and authorizes the Oklahoma
      Horse Racing Commission to implement and enforce the gaming
      statutes. It provides for the regulation and oversight of Indian gaming
      in accordance with the model compact. It also fully sets forth the "Model
      Tribal Gaming Compact," offering Indian tribes a nearly exclusive right
      to operate the covered gaming machines without substantial competition
      from nontribal entities.

      The model compact is offered, all or none, to the Indian tribes of
      Oklahoma, which if accepted, constitutes the gaming compact between
      this state and the accepting tribe for purposes of IGRA without any
      further action on behalf of the State of Oklahoma. The model compact
      consists of Part 1 through Part 16. The model compact sets the fee to be

5 25 U.S.C. § 2703(8)(“ ‘class III gaming’ means all forms of gaming that are
not class I gaming or class II gaming.”)
6 25 U.S.C. § 2710(d).



                                         3
       Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 4 of 18



      paid to the state by the Indian tribe for the "substantial exclusivity and,
      consistent with the goals of IGRA, special opportunities for tribal
      economic opportunity through gaming within the external boundaries of
      Oklahoma in respect to the covered games." It defines the games that the
      tribes may offer to casino patrons as a means of generating revenue as
      authorized by IGRA, places responsibility for operation and regulation
      of the casino with the tribe, and places the oversight and monitoring of
      class III gaming with the Office of State Finance as the state compliance
      agency (SCA) (Citations omitted). 7

      9.    The offered terms of the model gaming compact were codified as

Oklahoma statutes, 8 which provide in pertinent part:

      The State of Oklahoma through the concurrence of the Governor after
      considering the executive prerogatives of that office and the power to
      negotiate the terms of a compact between the state and a tribe, and by
      means of the execution of the State-Tribal Gaming Act, and with the
      concurrence of the State Legislature through the enactment of the State-
      Tribal Gaming Act, hereby makes the following offer of a model tribal
      gaming compact regarding gaming to all federally recognized Indian
      tribes… 9

      10.   In offering the terms of the model gaming compact, the people of

the State of Oklahoma explicitly stated at Part 2(5-6):

      The tribe desires to offer the play of covered games … as a means of
      generating revenues for purposes authorized by the Indian Gaming
      Regulatory Act … including without limitation the support of tribal
      governmental programs, such as health care, housing, sewer and water
      projects, police, corrections, fire, judicial services, highway and bridge
      construction, general assistance for tribal elders, day care for the

7 This portion of the opinion cited to 3A O.S. §§ 261-281; 74 O.S. §§ 1221-1223;
25 U.S.C. § 2706(b); Washington v. Confederated Bands and Tribes of the
Yakima Indian Nations, 439 U.S. 463, 493 n. 39, 99 S.Ct. 740, 757 n. 39, 58
L.Ed.2d 740 (1979); West Virginia ex rel. Dyer v. Sims, 341 U.S. 22, 28, 71 S.Ct.
557, 560, 95 L.Ed. 713 (1951).
8 3A O.S. §§ 280-281.
9 3A O.S. § 280.



                                       4
            Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 5 of 18



           children, economic development, educational opportunities and other
           typical and valuable governmental services and programs for tribal
           members.

           The state recognizes that the positive effects of this Compact will extend
           beyond the tribe's lands to the tribe's neighbors and surrounding
           communities and will generally benefit all of Oklahoma. These positive
           effects and benefits may include not only those described in paragraph 5
           of this Part, but also may include increased tourism and related economic
           development activities.

     11.         CPN did not participate in drafting or negotiating the offered

terms of the model gaming compact. Rather, the State presented CPN with the

same, non-negotiable proposed model gaming compact terms offered to all

tribes. 10

     12.         The offered terms of the model gaming compact provide

pertinently at Part 15(A):

        This Compact shall become effective upon the last date of the satisfaction
        of the following requirements:
        1. Due execution on behalf of the tribe …
        2. Approval of this Compact by the Secretary of the Interior … and
        publication in the Federal Register … and
        3. Payment of the start-up assessment provided for in subsection C of
        Part 11 of this Compact.

        13.      CPN’s Tribal Chairman signed the “Tribal Gaming Compact

Between the Citizen Potawatomi Nation and the State of Oklahoma” ("CPN’s

Gaming Compact") on November 30, 2004.




10   Griffith, 230 P.3d at 493.

                                           5
       Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 6 of 18



      14.   CPN paid the Part 11(C) start-up assessment to the State of

Oklahoma on January 14, 2005.

      15.   The United States Secretary of the Interior published approval of

CPN’s Gaming Compact in the Federal Register on February 9, 2005.

      16.   The effective date of CPN’s Gaming Compact is February 9, 2005.

      17.   CPN conducts Class III gaming under CPN’s Gaming Compact, to

which the State is a party, and which is in effect under IGRA, which Federal

law secures to CPN the right to conduct Class III gaming in accordance with

the terms of the CPN Gaming Compact.

      18.   CPN has enacted an ordinance authorizing Class III gaming

activities on its Indian lands, and this ordinances satisfies IGRA requirements

and has been approved by the Chairman of the NIGC.

      19.   As to term and duration, CPN’s Gaming Compact provides

pertinently at Part 15(B) that:

      This Compact shall have a term which will expire on January 1, 2020,
      and at that time, if organization licensees or others are authorized to
      conduct electronic gaming in any form other than pari-mutuel wagering
      on live horse racing pursuant to any governmental action of the state or
      court order following the effective date of this Compact, the Compact
      shall automatically renew for successive additional fifteen-year terms ….

      20.   As to possible renegotiation, CPN’s Gaming Compact provides

pertinently at Part 15(B):

      … (W)ithin one hundred eighty (180) days of the expiration of this
      Compact or any renewal thereof, either the tribe or the state, acting


                                      6
        Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 7 of 18



      through its Governor, may request to renegotiate the terms of
      subsections A and E of Part 11 11 of this Compact.

      21.   The offer of a tribal gaming compact was a constituent part of the

larger State-Tribal Gaming Act, 3A O.S. §§ 261-282, which was enacted by

referendum on November 2, 2004. 12

      22.   The State-Tribal Gaming Act provides that if at least four Native

American tribes enter into the State’s offered terms of a gaming compact and

receive the approval of the Secretary of the Interior to do so, then 3A O.S. §

205.2 organization licensees (i.e. horse racetracks) 13 could apply to the

Oklahoma Horse Racing Commission (“OHRC”) for licenses to conduct any

form of electronic gaming authorized by the State-Tribal Gaming Act or which

may be lawfully conducted by tribes. 14

      23.   The State-Tribal Gaming Act imposes an annual electronic gaming

license fee on organization licensees. 15


11 Part 11(A) sets out the calculation of the “exclusivity fees” imposed on CPN
by the Compact, and Part 11(E) sets out the scope of “substantial exclusivity”
for Class III gaming promised to CPN by the State.
12 This offer was supplemented by additional terms offered by the State of

Oklahoma in 2018. See 3A O.S. § 280.1.
13 3A O.S. § 205.2. See OAC 325:80-3-1(a)(“Organization License, which

authorizes the Licensee to conduct a race meeting in Oklahoma and accept
pari-mutuel wagers on the outcome of live and simulcast horse racing.”); OAC
325:80-1-2(" ‘Organization licensee’ means any Person receiving an
Organization License issued by the Commission.”) “Race meetings” are horse
racing events. See 3A O.S. § 200.1(A)(13).
14 3A O.S. § 262(A).
15 3A O.S. § 282.



                                        7
       Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 8 of 18



      24.   The State-Tribal Gaming Act imposes a tax on the adjusted gross

revenues from electronic gaming conducted by organization licensees. 16

      25.   After the effective date of CPN’s Gaming Compact, the portion of

the State Tribal Gaming Act relating to electronic gaming by organization

licensees was amended on May 25, 2005, November 1, 2007, July 1, 2017, and

August 2, 2018. 17

      26.   After the effective date of CPN’s Gaming Compact, pursuant to the

authority of the State-Tribal Gaming Act, the OHRC promulgated regulations

governing electronic gaming by organization licensees on April 6, 2005. 18 After

promulgation, these regulations have been amended many times. 19

      27.   After the effective date of CPN’s Gaming Compact, organization

licensees Backstretch, LLC, Remington Park, Inc., and Will Rogers Downs,

LLC were initially licensed by the OHRC to conduct electronic gaming in forms

other than pari-mutuel wagering on live horse racing on August 11, 2005.

      28.   After the effective date of CPN’s Gaming Compact, organization

licensees Will Rogers Downs, LLC, Remington Park, Inc. and its successor-in-

interest Global Gaming RP, LLC, have received annually renewed licenses


16 3A O.S. § 263.
17 Laws 2005, SB 556, c. 222, § 1; Laws 2007, SB 984, c. 158, § 2; Laws 2017,
HB 1836, c. 115, § 1; Laws 2018, HB 3375, c. 11, § 1.
18 OAC Title 325, Chs. 80, 85, and 90.
19 See e.g. OAC 325:80-3-1, added effective April 6, 2005, amended May 11,

2006 (23 Ok Reg 2079) and June 25, 2006 (23 Ok Reg 2602).

                                      8
          Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 9 of 18



from the OHRC to conduct electronic gaming in forms other than pari-mutuel

wagering on live horse racing from 2006 to the present.

        29.    After the effective date of CPN’s Gaming Compact, on October 17,

2019, the OHRC unanimously voted to renew the electronic gaming licenses

for organization licensees Global Gaming RP, LLC and Will Rogers Downs,

LLC for a period to include January 1, 2020.

        30.    Upon information and belief, for the period from February 9, 2005

to August 15, 2019, the State of Oklahoma accepted the total sum of

$2,500,000.00 in 3A O.S. § 282 gaming application fees from organization

licensees.

        31.    Upon information and belief, for the period from February 9, 2005

to August 15, 2019, the State of Oklahoma accepted the total sum of

$5,497,191.00 in 3A O.S. § 263 electronic gaming taxes from organization

licensees.

        32.    In Question Submitted by The Honorable Leslie Osburn, State

Representative for District 47, 2018 OK AG 14 (Oct. 31, 2018), Oklahoma

Attorney General Mike Hunter determined that the OHRC must pay to the

State’s General Fund the amount of ten percent of organization licensees’

electronic gaming license fees. 20




20   3A O.S. § 282 fees, as distinct from 3A O.S. § 263 taxes.

                                         9
         Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 10 of 18



        33.   On July 5, 2019, Defendant, in his capacity as Governor of the

State of Oklahoma, issued a letter to CPN which stated that he had “been

advised that the Compact will not automatically renew” and requested

renegotiation of “not only the terms of Subsections A and E of Part 11 of the

Compact, but the rest of the terms of the Compact as well.” Defendant asserted

that unless CPN entered into a new gaming compact, CPN’s class III gaming

activities would be unlawfully conducted after December 31, 2019.

        34.   Upon information and belief, Defendant issued a substantially

similar letter to the Plaintiffs and to all tribes who are parties to gaming

compacts with the State of Oklahoma. 21

        35.   On July 23, 2019, CPN, together with several other tribes,

responded that any renegotiation would require the State’s affirmation that

the automatic renewal clause was effective and a substantive proposal from

the State.

        36.   On August 13, 2019, Defendant requested that CPN, together with

several other tribes, enter into mediation to renegotiate the gaming compacts.

        37.   On August 22, 2019, CPN, together with several other tribes,

responded that any mediation or renegotiation would require the State’s




21   See Complaint (Doc. No. 1) at p. 13.

                                            10
         Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 11 of 18



affirmation of the gaming compacts’ effective automatic renewal clause and a

substantive proposal from the State.

      38.    On October 28, 2019, Oklahoma Attorney General Mike Hunter

made an in-person, oral request that CPN, among several other tribes, enter

into arbitration with the State on the question of whether the gaming compacts

renew.

      39.    On November 5, 2019, CPN, together with several other tribes,

declined General Hunter’s offer to enter arbitration.

      40.    Throughout late 2019, the Defendant has been dismissive of the

plain language of Part 15(B) of CPN’s Gaming Compact. According to media

reports, the Defendant has stated variously:

      “The (gaming compacts) between the state and the tribes giving them
      exclusivity to the gaming industry are, however, terminating as of Jan.
      1, 2020, and it is imperative that we come to terms on new compacts
      prior to the end of the year.” Tulsa World (July 8, 2019)

      “I know that they’re saying (the gaming compacts) auto-renew. They
      don’t auto-renew. You can’t have a contract that in perpetuity that
      continues forever on one side … Contract law. I’ve got contract law. That
      doesn’t even pass the smell test. No contracts go on forever.” News 9
      (July 25, 2019)

      “That's why the fact that we continue to have this conversation about
      them not expiring and they auto-renew, it just defies logic that a contract
      can go on in perpetuity. Forever. That's not a contract.” KOCO 5 (Nov.
      14, 2019)

      “I feel so confident that Oklahomans can see right through a certain
      industry, the casino industry, saying, ‘These go on forever.’ ” Tulsa World
      (Dec. 5, 2019)


                                       11
      Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 12 of 18




     41.   At a December 17, 2019 press conference at the State Capitol

building, the Defendant summarized his position on the language of Part 15(B)

of CPN’s Gaming Compact:

     Some of the tribes are saying that (the gaming compacts) auto-renew
     because we’ve renewed racetracks. So, just so, Oklahomans understand
     this, there is a non-elected group of a commission of three people that
     renew racetracks in Oklahoma. 22 I don’t think the intent of this contract
     was to allow three unelected officials to auto-renew a contract in
     perpetuity.

     What happens in 2035? In fifteen years? Which is it that makes it auto-
     renew? So we can make sure we don’t make this mistake in 2035. What
     section are they looking to? Is it, is it, can we not auto-renew the
     racetracks next year? Within fifteen years? That’s what’s so confusing.

     I’m also working on, I’ll be releasing a white paper that also addresses
     from contract lawyers, that explain why these do expire. No contract goes
     on forever. I’ve been saying that for years. The big question is: why is
     this sentence in here if these things auto-renew forever?

     42.   The Defendant has stated that he might seek to authorize non-

Indian gaming operators to have operations in Oklahoma. On December 10,

2019, the Defendant was quoted by the Pauls Valley Democrat as follows:

     “Gov. Kevin Stitt said he’s personally talked with commercial operators
     who have told him they’d sign a deal tomorrow to open up a casino, and
     they’ve offered to pay the state 18% in taxes.

     ‘Let’s open it to everybody then,’ Stitt said. ‘What is operating a casino
     worth to have (the) exclusive right to do that?’”


22Presumably a reference to the OHRC, a nine member body created by
Oklahoma statute. The members are gubernatorially appointed, subject to the
advice and consent of the Oklahoma Senate. 3A O.S. § 201.

                                     12
       Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 13 of 18



      43.   On December 11, 2019, the Defendant was quoted by Fox25 as

stating:

      Commercial operators have proactively reached out and shown interest
      in Oklahoma’s market. One operator explicitly told me over the phone
      he’d sign a deal tomorrow at an 18% fee, and this business person is
      eager because his offer is a low rate for what his casinos are paying on
      average across the nation. Commercial operators are reading the news
      headlines in our papers, and in industry trade publications, and they
      are wanting a chance to break into the third largest casino market in
      the nation. While this is something I am not pursuing with the
      Legislature, at this time, the conversations have been enlightening
      about the value of the gaming industry in Oklahoma.

      44.   The Defendant has also publically explored the possibility of

taking action against tribal vendors. On December 6, 2019, the Defendant was

quoted in The Oklahoman as saying,

      Are (tribes) going to be operating illegally class III games? That brings a
      whole host of issues with vendors.

      45.   At the above-referenced December 17, 2019, State Capitol press

conference, the Defendant again asserted that tribes which were parties to

gaming compact, including CPN, would be “operating illegally” after December

31, 2019. The Defendant also had the following exchange with a journalist:

      Q: …Would you take action against vendors beyond the casinos?
      A: That’s absolutely a possibility, and the vendors need to understand
      that if they’re operating and serving an industry that’s illegal, just like
      if the State can’t receive money from an illegal activity.

      46.   On December 31, 2019, the Plaintiffs filed their Complaint in this

action, seeking a declaratory judgment of the legal effect of the “shall



                                       13
          Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 14 of 18



automatically renew” clause of Part 15(B) of the Plaintiffs’ gaming compacts,

and if necessary, injunctive relief to remedy the Defendant’s ongoing violation

of Federal law and invasion upon the Plaintiffs’ sovereignty. 23

                III.   CLAIM FOR DECLARATORY JUDGMENT

      47.     CPN incorporates by reference the above-numbered paragraphs 1-

46.

      48.     To protect its Federal rights and stop further injury to its

sovereignty, CPN files this Complaint under the doctrine of Ex parte Young,

209 U.S. 123 (1908), 24 against the Defendant in his official capacity as

Governor of the State of Oklahoma to obtain a prospective declaration of its

rights.

      49.     Specifically, CPN seeks a declaration that CPN’s Gaming Compact

renewed January 1, 2020 for another fifteen-year term, and the Defendant’s

repeated public declarations that the CPN’s gaming activities are “illegal,”

constitute ongoing violations of Federal law and an invasion upon CPN’s

sovereignty.

      50.      CPN conducts class III gaming activities on its Indian lands

located in a State that permits such gaming, according to a valid tribal-state


23 Complaint (Doc. No. 1).
24 See Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1167 (10th Cir. 2012)
(citing Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645
(2002)).

                                        14
       Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 15 of 18



gaming compact, and according to a valid tribal ordinance, both accepted by

the Secretary of the United States Department of the Interior and approved

under IGRA. Therefore, such activities are lawful pursuant to IGRA, 25 U.S.C.

§ 2710(d).

      51.     CPN’s Gaming Compact Part 15(B) provides in relevant part:

   This Compact shall have a term which will expire on January 1, 2020, and
   at that time, if organization licensees or others are authorized to conduct
   electronic gaming in any form other than pari-mutuel wagering on live
   horse racing pursuant to any governmental action of the state or court
   order following the effective date of this Compact, the Compact shall
   automatically renew for successive additional fifteen-year terms….

      52.     As of January 1, 2020, organization licensees and others were

authorized to conduct electronic gaming in forms other than pari-mutuel

wagering on live horse racing pursuant to governmental actions of the State of

Oklahoma and court orders following the effective date of CPN’s Gaming

Compact, therefore, CPN’s Gaming Compact has automatically renewed for an

additional fifteen-year term.

      53.    CPN therefore has a right under Federal law to continue its

conduct of Class III gaming activities under CPN’s Gaming Compact in 2020

and beyond.

      54.     The Defendant’s repeated and ongoing public declarations that

the CPN’s lawfully conducted gaming activities are “illegal” are contrary to

Federal law and directly interfere with CPN’s Federal rights to conduct gaming



                                      15
       Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 16 of 18



under its valid and renewed Gaming Compact. 25

      55.    The Defendant’s actions manifest an ongoing intent to unsettle

and destabilize CPN’s Federal right to conduct gaming under its valid Gaming

Compact in order to attempt force CPN to negotiate a new gaming compact.

      56.    This ongoing conduct causes immediate injury to CPN’s rights

because it requires CPN either to tolerate actions that deny the existence of its

Federal rights or to give up those rights entirely.

      57.    In addition, the Defendant’s ongoing declarations and threats

concerning the legality of CPN’s conduct of gaming activities have had the

intended effect of manufacturing public uncertainty over the lawfulness of

CPN’s conduct of gaming under its valid Gaming Compact, which constitutes

an invasion of CPN’s sovereignty and CPN’s rights held under Federal law.

      58.    CPN is entitled to prospective declaratory and, if necessary,

injunctive relief to remedy the Defendant’s ongoing violation of Federal law

and invasion upon its sovereignty.




25Wyandotte Nation v. Sebelius, 443 F.3d 1247, 1255 (10th Cir. 2006); Prairie
Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1250-51 (10th Cir. 2001).

                                       16
      Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 17 of 18



                            PRAYER FOR RELIEF

     WHEREFORE, CPN respectfully prays for a judgment in its favor as

follows:

      1.    CPN seeks a declaration that:

  a) CPN possesses a Federal law right to conduct Class III gaming

     pursuant to 25 U.S.C. § 2710(d)(2)(C) and under CPN’s Gaming

     Compact with the State of Oklahoma and in effect under IGRA;

  b) CPN’s Gaming Compact under which it conducts Class III gaming

     provides   at   Part   15(B)   that     CPN’s   Gaming   Compact   “shall

     automatically renew” on January 1, 2020, if at that time “organization

     licensees or others are authorized to conduct electronic gaming in any

     form other than pari-mutuel wagering on live horse racing pursuant to

     any governmental action of the state or a court order following the

     effective date of this Compact”;

  c) the State of Oklahoma, which drafted and offered the terms of CPN’s

     Gaming Compact to CPN, has taken actions that satisfy Part 15(B)’s

     conditions for automatic renewal;

  d) CPN’s Gaming Compact “shall automatically renew” on January 1,

     2020, for another fifteen-year term, and therefore, has automatically

     renewed; and

  e) the Defendant’s denying, interfering with, or otherwise acting contrary


                                        17
 Case 5:19-cv-01198-D Document 21-1 Filed 01/24/20 Page 18 of 18



to CPN’s rights under CPN’s Gaming Compact, as renewed on January

1, 2020, either through his direct action or through the action of any of

his agents, officers, employees, or representatives, are null and void and

have no legal effect.

 2.    Such further relief as the Court may deem appropriate.

                               Respectfully submitted,

                               /s George Wright__________________
                               Gregory Quinlan, NM Bar #4450
                                                Colo. Bar # 21605
                               George Wright, OBA #21873
                               1601 Gordon Cooper Drive
                               Shawnee, OK 74801
                               (405) 275-3121
                               george.wright@potawatomi.org
                               ATTORNEYS FOR INTERVENOR
                               CITIZEN POTAWATOMI NATION




                                 18
